Citation Nr: 1427101	
Decision Date: 06/16/14    Archive Date: 06/26/14

DOCKET NO.  11-22 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Indianapolis, Indiana


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for service-connected right ankle instability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sarah Plotnick, Associate Counsel





INTRODUCTION

The Veteran served on active duty from September 1993 to December 1996.

This appeal to the Board of Veterans' Appeals (Board) arose from an April 2010 rating decision in which the RO granted service connection for right ankle instability and assigned an initial 10 percent rating, effective November 16, 2009.  In July 2010, the Veteran filed a notice of disagreement (NOD) with the assigned rating.  A statement of the case (SOC) was issued in June 2011, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in August 2011.  Supplemental statements of the case (SSOCs) were issued in November 2012 and December 2012, continuing the 10 percent rating.  

Because the Veteran has disagreed with the initial rating assigned following the award  of service connection for right ankle instability, the Board has characterized this claim in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).

The Board notes that, in addition to the paper claims file, the Veteran also has paperless, electronic Virtual VA and Veteran Benefits Management System (VBMS) files.  Those files have been reviewed in connection with the Veteran's claim.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.

2.  Since the November 2009 effective date of the award of service connection, the Veteran's right ankle disability has been manifested by pain, instability, tenderness, and, at most, moderate limitation of motion; the evidence does not demonstrate marked limitation of motion, anklyosis, malunion of the os calcis or astragalus, or astragalectomy.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for right ankle instability are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.29, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5271 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2012)) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013). 

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claims, as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claims; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claims, in accordance with 38 C.F.R. § 3.159(b)(1). 

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353 -23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession. 

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Id. 

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO, to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id. 

In this appeal, a January 2010 pre-rating letter provided notice to the Veteran regarding what information and evidence was needed to substantiate what was then a  claim for service connection, as well as what information and evidence must be submitted by the Veteran and what information and evidence would be obtained by VA.  This letter also provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations. 

After the award of service connection and the Veteran's disagreement with the initial rating assigned, no notice letter specific to the downstream higher initial rating issue was provided; however, none was required.  See Hartman v. Nicholson, 483 F.3d 1311, 1314-15   (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007); VAOPGCPREC 8-2003 (2003),  Moreover, on these facts, the Veteran is not prejudiced by the  absence of  any such notice.  As indicated, appropriate notice was previously provided in connection with the claim for service connection.  Moreover,  the June 2011 SOC set forth the applicable rating criteria (the timing and form of which suffices, in part, for Dingess/Hartman).  Thereafter, the Veteran was afforded opportunity to respond, and SSOCs issued in November 2012 and December 2012 reflect readjudication of the claim.  Cf.  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters herein decided.  Pertinent medical evidence associated with the claims file consists primarily of the reports of VA examinations conducted in March 2010 and June 2012.  Also of record and considered in connection with the appeal are various written statements.  Neither the Veteran nor his representative has identified any additional existing evidence that is necessary for a fair adjudication of the claim on appeal.  The Board finds that no additional RO action to further develop the record in connection with the claim on appeal, prior to appellate consideration, is required.

In summary, the duties imposed by the VCAA have been considered and satisfied.  The Veteran has been notified and made aware of the evidence needed to substantiate the claim on appeal, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

By April 2010 rating decision, the RO awarded service connection for right ankle instability and assigned an initial 10 percent rating.  The Veteran asserts that his right ankle disability is more severe than what is reflected in a 10 percent rating.

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

A veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the award of service connection and consideration of the appropriateness of "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts found) is required.  See Fenderson, 12 Vet. App. at 126.

Diagnostic Code 5271 provides that limited motion of the ankle warrants a 10 percent rating if moderate and a 20 percent rating if marked.  See 38 C.F.R. § 4.71a, DC 5271.  Normal range of ankle dorsiflexion is from zero to 20 degrees, and plantar flexion from zero to 45 degrees.  See 38 C.F.R. § 4.71, Plate II.

The terms "slight," "moderate," and "marked" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just," and all evidence must be evaluated in deciding rating claims.  38 C.F.R. § 4.6.

The Board also points out, that, when evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

The Veteran was afforded a VA examination in March 2010.  The Veteran reported that he experienced pain and swelling.  There were no reported periods of flare-ups.  The Veteran reported using a brace to help with pain; however, after prolonged activity he still experienced pain.  There were no episodes of dislocation or recurrent subluxation and there was no inflammatory arthritis.  The Veteran reported that his condition affected his mobility, activities of daily living, his usual occupation, recreational activities, and driving.  In addition, he reported that long periods of walking or activity caused pain.  Range of motion was 0 to 10 degrees of dorsiflexion and 0 to 60 degrees of plantar flexion.  There was pain with dorsiflexion over the lateral ankle.  Following repetitive motion, there was no pain, fatigue, weakness, lack of endurance, or incoordination.  There was objective evidence of painful motion, swelling, and tenderness.  His ankle was tender to palpation.  There was no evidence of abnormal weight bearing or functional limitations.  The valgus, varus, and McMurray's tests were all negative.  There was no evidence of ankylosis.  The diagnosis was right ankle lateral instability.

On V June 2012 VA examination in connection with his claim for service connection for left ankle disability, the right ankle was also examined.  The examiner found that the Veteran's plantar flexion ended at 45 degrees and there was no objective evidence of painful motion.  His dorsiflexion ended at 20 or greater degrees and there was no objective evidence of painful motion.  There were no changes in range of motion after repetitive-use testing.  The Veteran had localized tenderness or pain on palpation of the right ankle.  Muscle strength testing revealed that the Veteran's right ankle plantar flexion and dorsiflexion were 5/5.  There was no laxity and no ankylosis of the right ankle.  The examiner noted that the Veteran's ankle condition impacted his ability to work as it required him to take rest periods and sit down.  However, the examiner did not state whether he was referring to the Veteran's right or left ankle condition.

Considering the pertinent evidence in light of the applicable rating criteria,  the Board finds that a rating in excess of 10 percent for the Veteran's right ankle instability is not warranted at any point since the effective date of the award of service connection.

As indicated, a  higher rating for limitation of motion of the ankle pursuant to Diagnostic Code 5271 requires marked limitation of motion.  See 38 C.F.R. § 4.71a.  In this case, the evidence shows that the Veteran's range of motion, at its most restricted, was limited to 10 degrees of dorsiflexion and 60 degrees of plantar flexion in March 2010.  However, this only reflects a 10 degree loss in dorsiflexion and no loss of range of motion in plantar flexion.  Thus, the medical evidence documents that the service-connected right ankle instability is productive of, at most, moderate limitation of motion of the ankle under Diagnostic Code 5271.

This is so even when functional loss due to pain and other factors noted in 38 C.F.R. §§ 4.40 and 4.45, and DeLuca are considered.  The Veteran has reported experiencing pain and tenderness.  However, the March 2010 and June 2012 examination reports do not support a finding that such symptoms  result in functional loss that more nearly approximates marked limitation of ankle motion.  Specifically, the March 2010 examiner found that repetitive motion did not result in pain, fatigue, weakness, lack of endurance, or incoordination.  Moreover, the June 2012 examiner found that the Veteran was able to perform repetitive-use testing, with no additional limitations in range of motion.  There is no other competent, probative evidence on this point, to include any evidence indicating that the Veteran experiences significantly greater loss of ankle motion during flare-ups of pain than that shown objectively.  Thus, the Board finds that the evidence of record does not show additional functional limitation due to these symptoms that is tantamount to the marked degree of limitation required to achieve the higher 20 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5271.  As such, a higher rating under that diagnostic code is not assignable.  
The Board also has considered the applicability of other, potentially applicable diagnostic criteria for rating the Veteran's right ankle disability, but finds that no higher rating is assignable any other diagnostic code.  There is no competent evidence of record documenting the presence of ankylosis in the right ankle or symptoms that more nearly approximate ankylosis of the ankle joint.  As such, an increased rating is not warranted under Diagnostic Codes 5270 or 5272.  Likewise, there is no competent evidence demonstrating that the service-connected right ankle disability is manifested by malunion of the os calcis or astragalectomy, and, as such, Diagnostic Codes 5273 or 5274, respectively, do not provide a basis for a higher rating.  See 38 C.F.R. § 4.71a.  The right ankle disability also has not been shown to involve any other factor(s) warranting evaluation of the disability under any other provision(s) of VA's rating schedule. 

In evaluating this claim, the Board has certainly considered the Veteran's lay assertions of record.  However, the lay assertions made in support of his claim for higher rating are not entitled to more weight than the objective findings-to include range motion testing results and clinical findings as to the presence or absence of pain, visible deformity, and other functional impairments-which have been rendered by a trained medical professional in this case, and which are needed to evaluate the Veteran's right ankle disability under relevant rating criteria.  See 38 C.F.R. § 3.159 (a)(1).  As indicated, in this case, consideration of both objective findings and the Veteran's complaints indicates that, since the November 2009 effective date of the award of service connection, the Veteran's service-connected right ankle disability has been manifested primarily by painful motion and difficulty with prolonged standing, indicating a level of disability no greater than that contemplated in the 10 percent schedular rating assigned.

The above determinations are based upon application of pertinent provisions of VA's rating schedule.  Additionally, the Board finds that, at no point pertinent to this appeal has the Veteran's service-connected right ankle disability reflected so exceptional or so unusual a picture as to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b) (cited in the June 2011 SOC).

There is a three-step analysis for determining whether an extra-schedular rating is appropriate.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  First, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id. at 115-16; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalizations).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id. at 116. 

In this case, the Board finds that the schedular criteria are adequate to rate the Veteran's service-connected right ankle disability at all times pertinent to this appeal.  Indeed, the rating schedule fully contemplates the described symptomatology, including the Veteran's painful motion and provides for ratings higher than that assigned based on more significant, or additional, functional impairment.  Significantly, there is no indication or argument that the applicable criteria are otherwise inadequate to rate the disability.  Thus, the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Finally, the Board acknowledges that, if the claimant or the record reasonably raises a question as to whether a veteran is unemployable due to the disability for which a higher rating is sought, then part and parcel to that claim for a higher rating is the matter of whether a total rating based on individual unemployability (TDIU) as a result of that disability is warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this regard, while the Veteran's right ankle disability has impacted his employment as discussed in the examination reports set forth above, there is no  evidence or allegation indicating that the Veteran's right ankle disability renders him unable to secure or follow a substantially gainful occupation.  As such, in this case, consideration of a TDIU in connection with the higher rating claim on appeal is not warranted.

For all the foregoing reasons, the Board concludes that there is no basis for staged rating of the Veteran's right ankle disability, pursuant to Fenderson, and that the matter of a rating in excess of 10 percent for the disability must be denied.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the assignment of a rating in excess of 10 percent for a right ankle disability at any pertinent point, that doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

An initial rating in excess of 10 percent for service-connected right ankle instability is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


